[Cite as State v. Smith, 2022-Ohio-742.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                    CASE NO. 5-21-05

        v.

RODNEY D. SMITH, JR.,                          OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                    CASE NO. 5-21-06

        v.

RODNEY D. SMITH, JR.,                          OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                    CASE NO. 5-21-07

        v.

RODNEY D. SMITH, JR.,                          OPINION

        DEFENDANT-APPELLANT.
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                             CASE NO. 5-21-08

       v.

RODNEY D. SMITH, JR.,                                  OPINION

       DEFENDANT-APPELLANT.


           Appeals from Hancock County Common Pleas Court
  Trial Court Nos. 2018 CR 55, 2020 CR 16, 2017 CR 349 and 2015 CR 349

            Appeals Dismissed in Part and Judgments Affirmed in Part

                        Date of Decision: March 14, 2022


APPEARANCES:

       Michael H. Stahl for Appellant

       Phillip A. Riegle for Appellee




ZIMMERMAN, P.J.

       {¶1} Defendant-appellant, Rodney D. Smith, Jr. (“Smith”), appeals the

December 30, 2020 judgment entry of the Hancock County Court of Common Pleas

denying his motion to withdraw his guilty plea. For the reasons set forth below, we

dismiss in part and affirm in part.


                                        -2-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


        {¶2} On December 29, 2015, in case number 2015-CR-349 (hereinafter

“2015 case”), Smith was indicted by the Hancock County Grand Jury on two

criminal counts of aggravated possession of controlled substances in violation of

R.C. 2925.11(A), both fifth-degree felonies. (Case No. 2015-CR-349, Doc. No. 1).

On April 21, 2016, Smith entered guilty pleas to both counts in the indictment, and

the trial court found him eligible for intervention in lieu of conviction (“ILC”).

(Case No. 2015-CR-349, Doc. Nos. 16, 18). (See Case No. 2015-CR-349, Doc.

Nos. 8, 10, 11, 13, 14, 15). The trial court held Smith’s guilty pleas in abeyance,

and granted his request for ILC placing Smith as if under community control

sanctions. (Id.).

        {¶3} Nevertheless, Smith had a series of probation violations from June 2,

2017 through October 3, 2017 in the 2015 case. (Case No. 2015-CR-349, Doc. Nos.

33, 34, 36, 40, 41, 42, 47). Smith admitted to the violations and requested a

presentence investigation report to be prepared in anticipation of his sentencing

hearing.1 (Doc. No. 47).

        {¶4} However, prior to being sentenced in his 2015 case, Smith was indicted

on November 14, 2017, in case number 2017-CR-349 (“2017 case”, hereafter), for

failing to appear (“FTA”) for a court hearing (in his 2015 case) in violation of R.C.




1
 The judgment entry of conviction was filed on November 14, 2017. (Case No. 2015-CR-349, Doc. No.
47).

                                              -3-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


2937.29 and R.C. 2937.99(A), a fourth-degree felony.2 (Case No. 2017-CR-349,

Doc. No. 1). On January 11, 2018, Smith entered a guilty plea to the FTA.3 (Case

No. 2017-CR-349, Doc. Nos. 11, 13).

         {¶5} Thereafter, and prior to being sentenced on the 2015 and 2017 cases,

Smith was indicted by the Hancock Grand Jury in case number 2018-CR-55 (“2018

case”, hereafter) on February 27, 2018 on one count of aggravated possession of a

controlled substance in violation of R.C. 2925.11(A), a fifth-degree felony.4 (Case

No. 2018-CR-55, Doc. No. 1). On March 8, 2018, Smith withdrew his plea of not

guilty and entered a guilty plea in his 2018 case. (Mar. 8, 2018 Tr. at 10-11); (Case

No. 2018-CR-55, Doc. No. 10). That same day, Smith and the State presented a

joint sentencing recommendation to the trial court in his 2015, 2017, and 2018 cases.

Smith was sentenced to a five-year term of community control sanctions with

reserved prison terms in his sentences in his 2015, 2017, and 2018 cases,

respectively. (Id.); (Case No. 2015-CR-349, Doc. No. 57); (Case No. 2017-CR-

349, Doc. No. 17); (Case No. 2018-CR-55, Doc. No. 15).




2
  The facts supporting the State’s indictment against Smith (in his 2017 case) are his failure to appear before
the Hancock County Common Pleas Court for an ILC hearing scheduled on September 28, 2017 after his
release from jail on an own recognizance bond. (Case No. 2017-CR-349, Doc. No. 1). (See 2015-CR-349,
Doc. Nos. 41, 47).
3
  The judgment entry of conviction was filed on February 6, 2018. (Case No. 2017-CR-349, Doc. No. 13).
4
  The facts supporting the State’s indictment against Smith (in his 2018 case) for Smith’s Aggravated
Possession of controlled substances are that an offense was committed on or around June 2, 2017 and while
Smith was under supervision in his 2015 case. (Case No. 2018-CR-55, Doc. No. 1). (See 2015-CR-349,
Doc. No. 33).

                                                     -4-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


       {¶6} On January 21, 2020, Smith was indicted in case number 2020-CR-16

(hereinafter “2020 case”) on Count One for aggravated trafficking in drugs in

violation of R.C. 2925.03(A), a third-degree felony, and Count Two of aggravated

trafficking in drugs in violation of R.C. 2925.03(A), a fourth-degree felony. (Case

No. 2020-CR-16, Doc. No. 1).

       {¶7} On October 5, 2020, pursuant to a negotiated plea agreement, Smith

withdrew his pleas of not guilty and entered guilty pleas to an amended Count One

and Count Two (as indicted) for aggravated trafficking in drugs in violation of R.C.

2925.03(A), now both fourth-degree felonies. (Case No. 2020-CR-16, Doc. Nos.

46, 48).   The trial court accepted his pleas and continued Smith’s case for

sentencing.

       {¶8} On November 5, 2020, the State filed a notice requesting a hearing on

the basis that Smith had violated the terms and conditions of his community control

sanctions in his 2015, 2017, and 2018 cases. (Case No. 2015-CR-349, Doc. Nos.

84, 85, 86); (Case No. 2017-CR-349, Doc. Nos. 44, 46, 47); (Case No. 2018-CR-

55, Doc. Nos. 44, 46, 47). At the hearing scheduled on November 9, 2020, Smith

entered admissions to community control violations in his 2015, 2017, and 2018

cases. (Case No. 2015-CR-349, Doc. No. 88); (Case No. 2017-CR-349, Doc. No.

49); (Case No. 2018-CR-55, Doc. No. 49); (Nov. 9, 2020 Tr. at 3-12). (See Case

No. 2020-CR-16, Doc. No. 61).


                                        -5-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


       {¶9} Following the trial court’s acceptance of Smith’s admissions in those

cases, the trial court proceeded to a sentencing hearing (as to all four cases). At that

hearing and prior to being sentenced by the trial court, Smith made an oral motion

to withdraw his guilty plea in his 2020 case. (Nov. 9, 2020 Tr. at 25-30); (Case No.

2020-CR-16, Doc. No. 51). The State did not oppose Smith’s oral motion. (Nov.

9, 2020 Tr. at 26, 34). Nevertheless, the trial court immediately entertained the

arguments of the parties as to the reasons for the withdrawal. At the conclusion of

arguments, Smith’s attorney requested to supplement the record with a written

presentence motion to withdraw his guilty plea. The trial court granted his request.

(Case No. 2020-CR-16, Doc. No. 51); (Nov. 9, 2020 Tr. at 45, 47). (See also Case

No. 2015-CR-349, Doc. No. 88); (Case No. 2017-CR-349, Doc. No. 49); (Case No.

2018-CR-55, Doc. No. 49). Smith submitted his written motion to withdraw his

guilty pleas to the trial court on November 12, 2020. (Case No. 2020-CR-16, Doc.

No. 53). On December 30, 2020, the trial court denied Smith’s oral and written

motions to withdraw his guilty pleas in his 2020 case. (Case No. 2020-CR-16, Doc.

No. 61).

       {¶10} On February 8, 2021, the trial court proceeded to sentencing on all

four cases. (Feb. 8, 2021 Tr. at 3); (Case No. 2015-CR-349, Doc. No. 100); (Case

No. 2017-CR-349, Doc. No. 59); (Case No. 2018-CR-55, Doc. No. 59); (Case No.

2020-CR-16, Doc. No. 67). First, the trial court revoked Smith’s community control


                                          -6-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


sanctions, terminated him unsuccessfully, and sentenced him to an 11-month prison

term on both counts in his 2015 case to be served concurrent to one another and

concurrent to the prison term imposed in case number 2018-CR-55. (Id. at 25-26);

(Case No. 2015-CR-349, Doc. No. 100). (See also Case No. 2018-CR-55, Doc. No.

59). Next, the trial court sentenced Smith in his 2018 case to an 11-month prison

term to be served concurrently to the sentence imposed in case number 2015-CR-

349. (Id.); (Case No. 2018-CR-55, Doc. No. 59). (See also Case No. 2015-CR-349,

Doc. No. 100). Then, the trial court sentenced Smith to a 17-month prison term in

his 2017 case to be served consecutively to the prison terms imposed in case number

2020-CR-16. (Id. at 26); (Case No. 2017-CR-349, Doc. No. 59). (See also Case

No. 2020-CR-16, Doc. No. 67). Finally, in his 2020 case, the trial court sentenced

Smith to serve (two) 17-month prison terms as to amended Count One and indicted

Count Two to be served consecutively to one another and consecutively to the prison

term imposed in case number 2017-CR-349 for a total aggregate prison term (in all

cases) of 51-months. (Id. at 26-27); (Case No. 2020-CR-16, Doc. No. 67). (See

also Case No. 2017-CR-349, Doc. No. 59).

      {¶11} Smith filed timely notices of appeal in his 2015, 2017, 2018, and 2020

cases, which we have consolidated. Smith raises one assignment of error for our

review.




                                        -7-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


                     Appeals 5-21-05, 5-21-07, and 5-21-08

      {¶12} Before we address the merits of Smith’s appeals, we note that Smith

(in his brief) does not present any arguments challenging the voluntariness of his

pleas or admissions in his 2015, 2017, and 2018 cases. Rather, his assignment of

error only challenges the scope of his negotiated plea agreement and the

voluntariness of his guilty pleas in his 2020 case. Since there are no issues raised

or error assigned below in the 2015, 2017, and 2018 cases, those appeals are

dismissed. See State v. Taylor, 3d Dist. Seneca Nos. 13-19-21 and 13-19-22, 2019-

Ohio-4719, ¶ 8. Therefore, we will only consider Smith’s appeal as it pertains to

his 2020 case in appellate case number 05-21-06.

                                  Appeal 5-21-06

                              Assignment of Error

      The trial court erred in not granting Mr. Smith’s unopposed pre-
      sentence motion to withdraw his plea because he misunderstood
      the terms of the agreement with the prosecution.

      {¶13} In his first assignment of error, Smith argues that the trial court erred

by denying his presentence motion to withdraw his guilty plea in his 2020 case. In

particular, Smith argues that the trial court should have granted his request to

withdraw his guilty pleas since he misunderstood the scope of the negotiated plea

agreement, and because his motion was unopposed.




                                        -8-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


                                 Standard of Review

       {¶14} Appellate review of the trial court’s denial of a Crim.R. 32.1 motion

to withdraw a guilty plea is limited to whether the trial court abused its discretion.

State v. Artis, 3d Dist. Logan Nos. 8-19-52 and 8-19-53, 2020-Ohio-4018, ¶ 10; see

State v. Smith, 49 Ohio St.2d 261 (1977), paragraph two of the syllabus. An abuse

of discretion suggests the trial court’s decision is unreasonable, arbitrary, or

unconscionable. Artis at ¶ 10, citing State v. Adams, 62 Ohio St.2d 151, 157 (1980).

                                      Analysis

       {¶15} Recently, the Supreme Court of Ohio emphasized the “necessity of

placing” an underlying plea agreement on the record. See State v. Azeen, 163 Ohio

St.3d 447, 2021-Ohio-1735, ¶ 36, citing Crim.R. 11(F). Here, Smith’s argument

relates to the scope of the negotiated plea agreement in his 2020 case.

       {¶16} The record reveals the terms of the agreement that was placed on the

record (in open court) at Smith’s change-of-plea hearing are as follows:

       [Trial Court]               It’s my understanding then, from talking
                                   with counsel, that the parties have today
                                   reached agreements.       They wish to
                                   proceed with a change of plea.

                                   Mr. Kelley, is that still your client’s
                                   intention?

       [Smith’s Trial Counsel]     May it please the Court, it is Your Honor.
                                   I went back over with him the plea
                                   documents. The, essentially, slightly new
                                   deal, understanding that before the Court

                                         -9-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


                                was -- that the Prosecutor was going to
                                defer, but now they’re going to be free to
                                recommend, based on the PSI, which we
                                understand that slight difference, and my
                                client is prepared to proceed with the
                                plea, based upon that recommendation.

      [Trial Court]             All right. Ms. Limerick, you have the
                                11(F) negotiations as you understand
                                them?

      [State]                   Yes, Your Honor. Please the Court: At
                                this time, I would ask for leave of Court
                                to amend count one in the indictment
                                from a charge of aggravated trafficking in
                                drugs, a felony of the third degree, to that
                                of aggravated trafficking in drugs, a
                                felony of the fourth degree, in violation of
                                the same code section, 2925.03(A), but by
                                striking reference to this happening in the
                                vicinity of a juvenile.

                                It is my understanding the Defendant
                                would consent to that amendment, waive
                                any defects in the amendment process and
                                all allied rights, and will be tendering a
                                guilty plea to the amended count one, as
                                well as a guilty plea to count two, a charge
                                of aggravated trafficking in drugs, a
                                felony of the fourth degree.

                                As already stated, the parties will be
                                requesting a PSI, and the parties are free
                                to argue in the appropriate sentence.

                                The Defendant also agrees to admit to any
                                related probation violations and make
                                $100 in reimbursement to the METRICH
                                Drug Task Force.


                                     -10-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


       [Trial Court]                 $100, Ms. Limerick?

       [State]                       Yes, sir.

       [Trial Court]                 Okay, Mr. Kelley?

       [Smith’s Trial Counsel]       Yes, Your Honor.         That is our
                                     understanding of the agreement, and we
                                     are ready to proceed.

       [Trial Court]                 All right. Mr. Smith was that your
                                     understanding about how you were going
                                     to proceed today?

       [Smith]                       Yes.

(Emphasis added.) (Oct. 5, 2020 Tr. at 3-6).

       {¶17} At Smith’s sentencing hearing on November 9, 2020 (following his

admissions to his community-control-sanction violations and the State’s and

defense counsel’s arguments as to sentencing in all four cases), Smith made an oral

motion to withdraw his guilty pleas. (Nov. 9, 2020 Tr. at 44-45). He told the trial

court that he misunderstood that the State was going to “argue” for prison terms

rather than probation. (Id.). In response, the trial court stopped the sentencing

hearing and entertained arguments giving the parties an opportunity to present

evidence in support of their respective positions. Thereafter, Smith’s counsel

submitted a supplemental written motion to withdraw his guilty pleas specifically

asserting that the first factor (i.e., as to prejudice) and the seventh factor (i.e., his

basis for the motions) favored his request. (Case No. 2020-CR-16, Doc. No. 53).


                                            -11-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


       {¶18} Here, the trial court construed Smith’s oral and written motions as

post-sentence motions to withdraw his guilty pleas. (Case No. 2020-CR-16, Doc.

No. 61). The trial court based this determination upon the timing of the motions

being that they were made at the sentencing hearing and after the State and defense

counsel asserted their positions as to sentence. (Id.). However, when ultimately

considering the motion in its judgment entry, the trial court evaluated the motion

through the lense of State v. Ferdinandsen, 3d Dist. Hancock No. 5-16-08, 2016-

Ohio-7172, a presentence-motion-to-withdraw-a-guilty-plea case. Nevertheless,

the trial court denied Smith’s motions both as presentence and post-sentence

motions to withdraw his guilty pleas. (Case No. 2020-CR-16, Doc. No. 61).

       {¶19} Moreover, on appeal, Smith acknowledges and raises no error with

respect to the trial court’s construction of his motions as post-sentence motions to

withdraw. Rather, he directs our attention to the trial court’s analysis of those

reasonable-and-legitimate-basis factors. (See Appellant’s Brief at 4). Thus, in our

view, Smith has waived any potential error under Crim.R. 52(B) relating to the trial

court’s construction of his motion as a post-sentence motion to withdraw. See State

v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, ¶ 23.

        Presentence and Post-sentence Motions to Withdraw Guilty Pleas

       {¶20} Crim.R. 32.1 provides that a defendant is permitted to file a

presentence motion to withdraw a guilty plea. The general rule is that a trial court


                                       -12-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


should freely grant such a motion. State v. Xie, 62 Ohio St.3d 521, 526 (1992); State

v. Spivey, 81 Ohio St.3d 405, 415 (1998). However, defendants do not have an

absolute right to withdrawal of a guilty plea prior to sentencing. Xie, paragraph one

of syllabus; Spivey at 415. Instead, a trial court must hold a hearing to determine

whether a “reasonable and legitimate basis” exists to allow a defendant to withdraw

that plea. Id.; Id.

       {¶21} A post-sentence motion to withdraw a guilty plea, in contrast, occurs

after sentence is imposed, and the defendant bears burden of demonstrating a

“manifest injustice”. State v. James, 3d Dist. Hancock No. 5-19-30, 2020-Ohio-

720, ¶ 11, citing State v. Smith, 49 Ohio St.3d 261 (1977), paragraph one of the

syllabus. “[A] post[-]sentence withdrawal motion is allowable only in extraordinary

cases.” Smith at 264. “‘A “manifest injustice” comprehends a fundamental flaw in

the path of justice so extraordinary that the defendant could not have sought redress

from the resulting prejudice through another form of application reasonably

available to him or her.’” State v. Brooks, 2d Dist. Montgomery No. 23385, 2010-

Ohio-1682, ¶ 8, quoting State v. Hartzell, 2d Dist. Montgomery No. 17499, 1999

WL 957746, *2 (Aug. 20, 1999). “A hearing on a post-sentence motion to withdraw

guilty plea is not mandatory. It is required only ‘if the facts alleged by the defendant

and accepted as true would require the court to permit that plea to be withdrawn.’”

State v. Moore, 3d Dist. Allen No. 1-11-29, 2012-Ohio-657, ¶ 13, quoting State v.


                                         -13-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


Hamed, 63 Ohio App.3d 5, 7 (8th Dist.1989). Put more plainly, before a defendant

is entitled to a hearing on a post-sentence motion to withdraw guilty plea, the trial

court must conclude that the allegations raised by the defendant, if taken as true,

demonstrates a “manifest injustice”. Moore at ¶ 13.

       {¶22} Based on our review of the record, we conclude that Smith’s motions

are presentence motions to withdraw his guilty pleas. Hence, we consider the

following factors when reviewing a trial court’s decision to grant or deny a

presentence motion to withdraw a plea.         Those factors are: (1) whether the

withdrawal will prejudice the prosecution; (2) the representation afforded the

defendant by counsel; (3) the extent of the hearing held pursuant to Crim.R. 11; (4)

the extent of the hearing on the motion to withdraw the plea; (5) whether the trial

court gave full and fair consideration of the motion; (6) whether the timing of the

motion was reasonable; (7) the stated reasons for the motion; (8) whether the

defendant understood the nature of the charges and potential sentence; and (9)

whether the accused was perhaps not guilty or had a complete defense to the charge.

State v. Maney, 3d Dist. Defiance Nos. 4-12-16 and 4-12-17, 2013-Ohio-2261, ¶ 18,

citing State v. Griffin, 141 Ohio App.3d 551, 554 (7th Dist.2001) and State v. Fish,

104 Ohio App.3d 236, 240 (1st Dist.1995), overruled on other grounds, State v.

Sims, 1st Dist. Hamilton No. C-160856, 2017-Ohio-8379, ¶ 10. No one factor is




                                        -14-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


determinative and each factor must be weighed by the trial court. Griffin at 554;

Fish at 240.

       {¶23} With these factors in mind, we are cognizant that Ohio Courts have

consistently held that a “change of heart” is not sufficient justification to withdraw

a plea. State v. Davis, 2d Dist. Montgomery No. 18172, 2001 WL 10037, ¶ 2 (Jan.

5, 2001), citing State v. Drake, 73 Ohio app.3d 640, 645, 598 N.E.2d 115 (8th

Dist.1991). See also State v. Mooty, 2d Dist. Greene No. 2000 CA 72, 2001-Ohio-

1464, *4 (defendant’s motion to withdraw his guilty plea “was based solely on an

unexpected incarceration sentence, a mere change of heart,” and as such was an

insufficient rationale to withdraw a guilty plea). State v. Griffin, 8th Dist. Cuyahoga

No. 82832, 2004-Ohio-1246, ¶ 18, citing State v. Holloman, 2d Dist. Greene No.

2000CA82, *3 (June 22, 2001) and Mooty at *4.

       {¶24} In our review of the factors, we note Smith raised reasonable-and-

legitimate-basis factors one and seven in his written motion. However, the trial

court considered all of the factors in reaching its determination. Indeed, our

examination of the reasonable-and-legitimate-basis factors supports the trial court’s

denial of Smith’s presentence motions to withdraw his guilty pleas. Therefore, for

the reasons that follow, we conclude that the decision of the trial court was not

unreasonable, arbitrary, or unconscionable.




                                         -15-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


Factor One: Prejudice to the State

       {¶25} Prejudice to the State is not presumed, and this factor, “is often

classified as the most important factor in the balancing test.” State v. Cuthbertson,

139 Ohio App. 3d 895, 899 (7th Dist.2000), citing Fish, 104 Ohio App.3d at 240.

Here, Smith argues that there was no prejudice to the State because no material

witnesses were unavailable, and there were no speedy-trial issues. Undeniably, the

State did not argue that it has suffered any prejudice as a result of Smith’s request.

Hence, we conclude the first factor weighs in favor of Smith.

Factor Two: Representation afforded to Defendant

       {¶26} Smith argues that factor two weighs in his favor. We disagree. Smith

alludes that his trial counsel’s performance was deficient by characterizing the

change in Smith’s plea agreement as a “slight difference”. Smith attempts to bolster

his argument by highlighting that there had been tension in the attorney-client

relationship. Indeed, the trial court addressed Smith’s concerns and his desire to

privately retain counsel at his change-of-plea hearing and prior to his Crim.R. 11

colloquy. (Oct. 5, 2020 Tr. at 5-7). Smith stated that he had met with two different

attorneys, but decided not to hire them. (Id. at 7). Thereafter, the trial court inquired

as to Smith and his court-appointed counsel’s relationship as follows:

       [Trial Court]         Okay. So it was your intention then to proceed
                             with Mr. Kelley today?

       [Smith]               Yes.

                                          -16-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08



       [Trial Court]        Okay. Understanding that, again, has that left
                            you with enough time to discuss the issues
                            related to this case which [sic] Mr. Kelley?

       [Smith]              Yes. We discussed everything.

       [Trial Court]        Okay. So, and I know you had some additional
                            time this morning to discuss the proposed plea,
                            the changes in the -- in the offer from the State
                            of Ohio, you had time to go over all of that with
                            him?

       [Smith]              Yes, sir.

       [Trial Court]        Okay. And again, has he answered all of your
                            questions to your satisfaction?

       [Smith]              Yes, sir.

       [Trial Court]        Anything else you need time to discuss with him,
                            before I go any further?

       [Smith]              No, sir. I don’t think so.

(Id. at 7-8). Then, the trial court addressed Smith regarding the nature of Smith’s

charges and the maximum penalties involved for each offense, which Smith

acknowledged he understood. (Id. at 25-27, 31-32). We conclude that this factor

weighs against withdrawal of Smith’s guilty pleas.

Factors Three & Eight: Extent of the hearing held pursuant to Crim.R. 11 &

Defendant’s understanding of the nature of the charges and potential sentences

       {¶27} Smith argues that the third and eighth factors weigh in his favor. He

asserts that these factors go to the core of his understanding of the plea agreement

                                        -17-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


(i.e., his mistake of fact) that did not become apparent until the execution of the

agreement at his sentencing hearing. Thus, his request was not a “change of heart”.

For ease of discussion, we will address the third and eighth factors together, since,

they relate to the change-of-plea hearing and Crim.R. 11 colloquy.

       {¶28} The trial court conducted an appropriate change-of-plea hearing. (Id.

at 1-53). At that hearing, the trial court engaged in a thorough Crim.R. 11 colloquy

with Smith informing him of all the rights he was waiving in pleading guilty to the

charges. (Id. at 22-42). Further, the trial court gave Smith a detailed explanation of

the charges against him, the consequences of his plea to those charges, and ample

opportunities to ask questions. (Id. at 22-42). Lastly, the trial court informed Smith

that he was giving up his right to a jury trial, his right to confront witnesses, his right

to subpoena witnesses to appear on his behalf, his privilege against self-

incrimination, and the right to have the State prove all the elements of each offense

beyond a reasonable doubt. (Id. at 42-47). Indeed, the trial court provided Smith

with a proper change-of-plea hearing making no error in its Crim.R. 11 colloquy or

in assessing Smith’s understanding of the nature of his charges and potential

sentences. Upon our review, we conclude that factors three and eight weigh against

Smith’s withdrawal request.




                                           -18-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


Factor Four: Extent of motion to withdraw hearing

       {¶29} Smith presents no argument regarding the fourth factor. Certainly,

both Smith and the State were given the opportunity to address the trial court and

present evidence. What’s more, the trial court permitted Smith’s counsel to submit

a supplemental written motion at a later date–deferring imposition of sentence.

Consequently, we conclude this factor also weighs against withdrawal.

Factors Five & Seven: Trial court’s full and fair consideration of the motion &

stated reasons for the motion

       {¶30} Smith raises no arguments relating to the fifth and seventh factors in

his brief. However, he did assert arguments related to factor seven to the trial court

by arguing that he (Smith) is a lay person untrained in legalese. Indeed, in our view

of the record and based upon our conclusion as to the fourth factor, the trial court

gave full and fair consideration to Smith’s oral and written motions.

Notwithstanding Smith’s argument that he is a lay person, Smith was (at all times)

represented by counsel with whom he discussed “everything” and with whom he

was satisfied. (Id. at 7-8). Thus, we conclude that both factors five and seven weigh

against withdrawal.

Factor Six: Reasonableness of timing of the motion

       {¶31} Smith did not specifically address the sixth factor in his brief. He did,

however, address aspects of the sixth factor in his arguments made relative to factors


                                        -19-
Case Nos. 5-21-05, 5-21-06, 5-21-07 and 5-21-08


three and eight. Given the premise of Smith’s argument, he would appear to have

raised his motion to withdraw his guilty plea at the earliest available time. We

conclude that this factor weighs in favor of the Smith.

Factor Nine: Whether the accused was perhaps not guilty or had a complete defense

to the charges

       {¶32} It is important to note that Smith never promoted his actual innocence

or that he had a complete defense to his case. Instead, he raises a mistake-of-fact

argument. This factor weighs against withdrawal of Smith’s guilty pleas.

                                     Conclusion

       {¶33} Upon our review of the reasonable-and-legitimate-basis factors as to

whether the trial court erred by denying Smith’s motions to withdraw his pleas, we

conclude that the trial court did not abuse its discretion in denying such requests.

       {¶34} Accordingly, Smith’s sole assignment of error is overruled.

       {¶35} For the reasons stated above, we dismiss appellant’s appeals related to

appellate case numbers 05-21-05, 05-21-07, and 05-21-08 and having found no error

prejudicial to the appellant herein in the particulars assigned and argued in appellate

case number 05-21-06, affirm the judgment of the trial court in appellate case

number 5-21-06.

                                                     Appeals Dismissed in Part, and
                                                       Judgments Affirmed in Part

SHAW and WILLAMOWSKI, J.J., concur.

                                         -20-